UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7534


ROBERT WAYNE SMITH,

                 Petitioner - Appellant,

          v.

ROY COOPER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00832-NCT-LPA)


Submitted:    January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Wayne Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert     Wayne    Smith    seeks        to     appeal    the    district

court’s      order   dismissing      as    successive          his   28   U.S.C.   § 2254

(2006) petition.           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.   2012).        The    magistrate      judge       recommended    that

relief be denied and advised Smith that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The   timely       filing    of    specific           objections     to    a

magistrate       judge’s     recommendation         is        necessary    to    preserve

appellate review of the substance of that recommendation when

the     parties      have     been       warned     of        the     consequences       of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Smith

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we deny Smith’s motions

for a certificate of appealability and to file an amicus curiae

brief and dismiss the appeal.

               We dispense with oral argument because the facts and

legal       contentions     are   adequately      presented          in   the   materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3